   Case 2:19-cv-01997-MWF-MRW Document 70 Filed 10/28/19 Page 1 of 1 Page ID #:1688



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
 I. H.
                                                            CV 19-1997-MWF(MRWx)
                                             Plaintiff(s)
                           v.

                                                                     ORDER/REFERRAL TO ADR
 Oxnard School District
                                           Defendant(s).


  The Court, having considered the parties’ Request: ADR Procedure Selection, the Notice to Parties of
Court-Directed ADR Program, or the report submitted by the parties pursuant to Fed. R. Civ. P. 26(f)
and Civil L.R. 26-1, hereby:

   ORDERS this case referred to:

   G ADR PROCEDURE NO. 1: (G district judge or G magistrate judge assigned to the case
         for such settlement proceedings as the judge may conduct or direct).

   X ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within twenty-
         one (21) days, plaintiff shall obtain the consent of a neutral listed on the Court’s
         Mediation Panel who will conduct the mediation, and file form ADR-2, Stipulation
         Regarding Selection of Panel Mediator. If the parties have not selected and obtained the
         consent of a Panel Mediator within twenty-one (21) days, the ADR Program (213-894-
         2993) will assign one. Forms and a list of the Panel Mediators are available on the Court
         website, www.cacd.uscourts.gov. Absent extraordinary circumstances, parties cannot
         request a continuance within three (3) business days of a scheduled mediation.

   G ADR PROCEDURE NO. 3: (Private mediation).

   The ADR proceeding is to be completed no later than: September 28, 2020.

   The Court further sets a status conference for:

   For ADR Procedure Nos. 1 and 3, counsel are responsible for contacting the judge or private
mediator at the appropriate time to arrange for further proceedings.


Dated:      October 28, 2019
                                                              United States District Judge
